AILSHIE, J.
This case was submitted at the same time and in conjunction with the case of Shainwald v. First National Bank, ante, p. 290, 109 Pac. 257, just decided; and it wa& understood and agreed that the decision in this case should follow the decision in that case. The decision in the Shainwald ease is decisive of all the questions raised in this ease, and upon the authority of that case the judgment in the present case will be reversed and the cause is hereby remanded. Costs awarded in favor of appellant.
Sullivan, C. J., concurs.